DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 06/28/2022 Applicant amendment claims 52, 55, and 56. Claims 52-66 are pending and are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 102
The rejection of claims 52, 53 and 65 under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 54-58, 61-64 and 66 under 35 U.S.C. 103 as being unpatentable over unpatentable over Rossi et al. (cited supra) in view of Divakaran et al. and Tseng et al. is withdrawn in view of the amendments to the claims.

The rejection of claim 59 under 35 U.S.C. 103 as being unpatentable over unpatentable over Rossi et al. (cited supra) in view of Divakaran et al. and Medarova et al. is withdrawn in view of the amendments to the claims.

The rejection of claim 60 under 35 U.S.C. 103 as being unpatentable over unpatentable over Rossi et al. (cited supra) in view of Divakaran et al. and Misra et al. is withdrawn in view of the amendments to the claims.

New claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  For instance, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 	
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses one bioconjugate obtained by conjugation of an iron oxide nanoparticle (SPION) functionalized with tetrazine (Tz) with a trans-cyclooctene functionalized glucose oxidase and further with cetuximab tetrazine functionalized. However, the claims broadly encompass any that comprises an iron oxide nanoparticle functionalized with a first bioorthogonal ligation moiety: and a glucose oxidase conjugated to the iron oxide nanoparticle, wherein the glucose oxidase is functionalized with a second bioorthogonal ligation moiety; wherein the first and second bioorthogonal ligation moieties are selected from the group consisting of trans-cyclooctene, tetrazine, cyclooctyne, an alkyne, an azide, an alkene, a tetrazole, photo-DIBO, a cyclopropenone, and further a targeting probe.
In contrast to Applicant’s disclosure of the bioconjugate described above,  the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (cited previously) in view of Weissleder et al. (U.S. Pat. No. 20140178901).
The claims are drawn to a bioconjugate comprising: (a) an iron oxide nanoparticle functionalized with a first bioorthogonal ligation moiety; and (b) glucose oxidase conjugated to the iron oxide nanoparticle, wherein the glucose oxidase is
functionalized with a second bioorthogonal ligation moiety; wherein the first and second bioorthogonal ligation moieties are selected from the group consisting of trans-cyclooctene, tetrazine, cyclooctyne, an alkyne, an azide, an alkene, a tetrazole, photo-DIBO, a cyclopropenone, wherein the iron oxide nanoparticle is a superparamagnetic iron oxide nanoparticle.
Rossi et al. discloses the preparation and functionalization of magnetite (Fe3O4) nanoparticles 20 nm in diameter and the successful covalent conjugation of the enzyme
glucose oxidase to the amino-modified nanoparticle surface. Functionalization of the
magnetic nanoparticle surface with amino groups greatly increased the amount and
activity of the immobilized enzyme compared with immobilization procedures involving
physical adsorption (abstract). The reference teaches that covalently attached the
enzyme glucose oxidase to amino-modified magnetic nanoparticles were used to prepare bioactive magnetic nanoparticles. Magnetite (Fe3O4) nanoparticles averaging 20 nm in diameter were synthesized in aqueous solution by H2O2 oxidation of Fe(OH)2 under mild alkaline conditions. The surface of the magnetic nanoparticles was first functionalized with 3-aminopropyltriethoxysilane (APS) (Nota bene, the same step as used in the instant Application). The amino-modified particles were then conjugated to glucose oxidase by using standard conjugation procedures. The resulting
glucose-oxidase coated magnetic particles had long-term stability and high enzymatic
activity (p. 607, left col.). 
 	While the reference indicated standard conjugation procedure, Weissleder et al. indicates that trans-cyclooctene (TCO) /tetrazine (Tz) chemistry (the same that was used in the instant Application)was a highly efficient bioorthogonal approach for ligations ([0118]), claim 17).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the approach of Weissleder et al. for getting compounds as described by Rossi et al. since the approach was commonly used in the art, with a reasonable expectation of success because a skilled artisan would have used state of the art procedures. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims  54-58, 61-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (cited supra) in view of Weissleder et al. (cited above), Divakaran et al. and Tseng et al. (both cited in the previous Office action).
The claims add the limitations that a targeting probe for specifically binding to
tumor cells, is linked to either the iron oxide nanoparticle or
to the glucose oxidase. The targeting probe may be a monoclonal antibody (such as cetuximab), a protein, a peptide, or a small molecule. 
The teaching of Rossi et al were presented supra and they are silent about a targeting probe to bind to tumor cells. Weissleder et al. indicated linking the iron superoxide nanoparticles to antibodies (claim 17)
Divakaran et al. teaches wherein an oxidase enzyme conjugated to an iron oxide
nanoparticle can be used for causing cell death in tumor cells by generating H2O2 therein (abstract, p 673, right col.).
Tseng teaches that nanoparticles can be conjugated with targeting probes such as cetuximab to better localize the nanoparticle. Cetuximab can function as a targeting moiety for recognizing EGFR-overexpressing cells, and bring about other therapeutic and diagnostic effects. 
It would have been obvious to one of ordinary skill in the art to combine the
teaching of Divakaran and Weissleder into the bioconjugates taught by Rossi to specify wherein the glucose oxidase conjugated to the iron oxide nanoparticle is also used for destroying tumor cells, to use the H2O2 generating property instead of the glucose oxidizing property with a reasonable expectation of success. This is because both oxidases would yield H2O2 and active free radicals that would necessarily cause nearby cell death. Further a skilled artisan would easily envision a targeted effect so the death cell would not be random. This task would be achieved by targeting the SPIONs with probes linked to them, as taught by Tseng et al. A known technique would have been used with predictable effects.
With regard to claim 66, which is drawn to a pharmaceutical composition comprising an effective amount of the bioconjugate comprising the SPION and glucose oxidase, it is submitted that the skilled artisan would have had, due to the high skill in biomedical therapeutics, all the elements to devise a pharmaceutical formulation for the
use of the compounds of Rossi et al.
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al.
in view of Weissleder et al. (cited above), Divakaran et al., and further in view of Medarova et al. (cited in the previous Office action).
The claim adds the limitation that the bioconjugate of the independent claim 52
targeted to tumor cells comprise targeting probes including RGD small peptide.
The teachings of Rossi, Weissleder and Divakaran where presented supra and they are silent about using RGD as a targeting probe.
Medarova teaches that nanoparticles for treating cancer can be conjugated with
targeting probes such as RGD peptide to better localize the nanoparticle ([0011]); the
therapeutic nanoparticles may be magnetic ([0071]).
It would have been obvious to one of ordinary skill in the art to combine the
teaching of Medarova into the bioconjugate taught by Rossi and modified according to Weissleder to specify wherein the bioconjugate further comprises a targeting probe conjugated to the iron oxide nanoparticle for specifically binding to the tumor cells to better localize the bioconjugate with a reasonable expectation of success, since known and proven methods in the art
would have been used.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Weissleder et al., Divakaran, and further in view of Misra et al. (cited in the previous Office action).
The claim adds the limitation that the bioconjugate of the independent claim 52
targeted to tumor cells comprise targeting probes including AMD3100 small molecule.
The teachings of Rossi, Weissleder and Divakaran where presented supra and they are silent about using AMD 3100 as a targeting probe.
Misra teaches that therapeutic nanoparticles can be conjugated with targeting
probes such as Plerixafor to better localize the nanoparticle and kill the CXCR4
expressing molecules. The reported results show the potential for Plerixafor-modified
carriers for targeting CXCR4 overexpressing cancers, such as Triple Negative Breast
Cancers (abstract). Plerixafor is another name for AMD3100.
It would have been obvious to one of ordinary skill in the art to combine the
teaching of Misra into the bioconjugate taught by Rossi, Weissleder and Divakaran to specify wherein the bioconjugate further comprises a targeting probe conjugated to the glucose oxidase for specifically binding to the tumor cells to better localize the bioconjugate. The reason to do so would have been bolstered by the complementary effect of targeting and killing the cell expressing CXCR4 on their surface. Thus, the tumor cells would have been targeted by the AMD 3100 molecule and destroyed by the free radicals obtained by the action of the molecules of Rossi et al.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647